Appeals from a judgment of the Supreme Court at Special Term, entered August 21, 1980 in Albany County, which dismissed petitioners’ applications, in proceedings pursuant to section 16-102 of the Election Law, seeking to declare invalid the designating petition designating respondent Van Dyke as a candidate of the Conservative Party for the office of Assemblyman from the 105th Assembly District in the September 9, 1980 primary election. Judgment affirmed, without costs. No opinion. Mahoney, P. J., Greenblott, Casey and Herlihy, JJ., concur.